Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendments filed on September 27, 2021 is acknowledged.  Claims 12, 13 and 16-34 are currently pending.  Claim 16-18, 23 and 26-29 have been amended.  Claims 33-34 have been added. Claims 12, 13, 20-22, 24, 25, 31 and 32 were previously withdrawn. Claims 16-19, 23, 26-30, 33 and 34 are currently under examination. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Bonnie Nannenga-Combs on December 14, 2021.

3.	This office action is responsive to Applicant’s response filed September 27, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment as set forth below, claims 17-19, 23, 26-30, 33 and 34 are allowed.



4.	The application has been amended as follows:

In the claims:

Claims 12-13 (canceled).

Claim 16 (canceled).

Claim 17 (Currently Amended) The transgenic Salmonella typhi Ty21a of claim [16]26, wherein the YbaS gene comprises (i) a DNA sequence that shares at least 95% sequence identity with the DNA sequence of nucleic acids 4,503,240 to 4,504,172 of SEQ ID NO: 1 or (II) the DNA sequence of nucleic acids 4,503,240 to 4,504,172 of SEQ ID NO: 1.

Claim 18 (Currently Amended) A composition comprising the transgenic Salmonella typhi Ty21a of claim [16]26 in combination with a carrier suitable for pharmaceutical use.

Claims 20-21 (canceled).

Salmonella typhi Ty21a of claim [16]26, wherein the heterologous acid resistance biosynthetic gene system further comprises GadA gene, GadB gene, GadC gene, or any combination thereof.
Claims 24-25 (canceled).

Claim 26 (Currently Amended) A transgenic Salmonella typhi Ty21a comprising a heterologous enterotoxogenic Escherichia coli (ETEC) antigen biosynthetic gene region and a heterologous acid resistance biosynthetic gene system comprising one or more heterologous Shigella acid resistance enzymes, wherein:
	a. 	said heterologous ETEC antigen biosynthetic gene region and said heterologous acid resistance biosynthetic gene system are integrated into the Salmonella typhi Ty21a chromosome;
	b. 	an ETEC antigen is stably expressed from said integrated heterologous ETEC antigen biosynthetic gene region; 
	c. 	said one or more heterologous Shigella acid resistance enzymes are stably expressed; 
d. 	said one or more heterologous Shigella acid resistance enzymes of the heterologous acid resistance biosynthetic gene system comprises a YbaS gene; and 
e.	said transgenic Salmonella typhi Ty2a is more acid stable at pH 2.5 than Salmonella typhi Ty21a without the integrated heterologous acid resistance biosynthetic gene system. 



Claim 33 (Currently Amended) The transgenic Salmonella typhi Ty21a of claim [16]26, which is capable of eliciting an immune response against ETEC.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 14, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645